 Case: 2:13-md-02433-EAS-EPD Doc #: 5379 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 132150




                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



      IN RE: E. I. DU PONT DE NEMOURS AND
      COMPANY Cí8 PERSONAL INJURY
      LITIGATION                                                                            MDL No. 2433



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í121)



      On April 8, 2013, the Panel transferred 7 civil action(s) to the United States District Court for the
      Southern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C.
      § 1407. See 939 F.Supp.2d 1374 (J.P.M.L. 2013). Since that time, 3,455 additional action(s) have
      been transferred to the Southern District of Ohio. With the consent of that court, all such actions
      have been assigned to the Honorable Edmund A. Sargus, Jr.

      It appears that the action(s) on this conditional transfer order involve questions of fact that are
      common to the actions previously transferred to the Southern District of Ohio and assigned to Judge
      Sargus.

      Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
      Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
      Southern District of Ohio for the reasons stated in the order of April 8, 2013, and, with the consent
      of that court, assigned to the Honorable Edmund A. Sargus, Jr.

      This order does not become effective until it is filed in the Office of the Clerk of the United States
      District Court for the Southern District of Ohio. The transmittal of this order to said Clerk shall be
      stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
      Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                            FOR THE PANEL:


2/6/2021
2/5/2021          Feb 05, 2021
                                                            John W. Nichols
                                                            Clerk of the Panel
2/5/2021
Case: 2:13-md-02433-EAS-EPD Doc #: 5379 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 132151




    IN RE: E. I. DU PONT DE NEMOURS AND
    COMPANY Cí8 PERSONAL INJURY
    LITIGATION                                                               MDL No. 2433



                       SCHEDULE CTOí121 í TAGíALONG ACTIONS



       DIST     DIV.      C.A.NO.       CASE CAPTION


    WEST VIRGINIA SOUTHERN

       WVS        2       20í00792      Stewart v. E. I. Du Pont De Nemours and Company
       WVS        2       20í00874      Putney v. E. I. du Pont de Nemours and Company
